Dear Mr. Dupliex:
We are in receipt of your request for an Attorney General's Opinion concerning the employment of the Assessor-elect of Lafayette Parish. Specifically, you ask whether you as the incumbent Assessor are authorized to employ an individual to work in the Assessor's office who was elected Assessor in October 1999 and will replace you in office following your term ending on December 31, 2000.
It is the opinion of this office that you as the incumbent Assessor of Lafayette Parish may employ in your office the Assessor-elect who will assume your office on January 1, 2001. The dual officeholding laws, LA R.S. 42:61 et seq., apply in general to a person holding two positions at the same time. The Assessor-elect will not officially take office until January 1, 2001. Employment in the assessor's office before that date would not constitute dual officeholding. Of course, this opinion assumes the Assessor-elect will terminate employment with the assessor's office prior to January 1, 2001 when the new term begins.
We hope this opinion addresses all of your concerns. If we can be of further assistance, please advise.
Very truly yours,
                            RICHARD P. IEYOUB Attorney General
                            By: __________________________ ANDREW D. BENTON Assistant Attorney General